If I were making law I would do it precisely as it is done in the majority opinion, which probably reaches the more desirable result. But inasmuch as we must take the statute as we find it, I reach the opposite conclusion.
If the order in question is one granting or denying a provisional remedy, within the meaning of G. S. 1923 (2 Mason, 1927) § 9498 (2), it is appealable. Inasmuch as a provisional remedy is one "provided for present need, or for the occasion * * * one adapted to meet a particular exigency" (6 Wd.  Phr. [1 ser.] 5752) there ought to be no question but that discovery is a provisional remedy. Historically, at least, it was so much a remedy that it was the subject of an independent ground of equity jurisdiction. The remedy given by our statute is but a partial substitute for that formerly provided by a bill for discovery in chancery. Turnbull v. Crick, 63 Minn. 91,65 N.W. 135. It has been held, therefore, that discovery remains a provisional remedy. Noonan v. Orton, 28 Wis. 386; *Page 635 
Ellinger v. Equitable L. A. Society, 125 Wis. 643,104 N.W. 811, 813. In the latter case the subject was quite exhaustively reviewed by Mr. Chief Justice Cassoday in the light of the authorities. His conclusion was that there could be no escape from the decision [125 Wis. 649] "that the proceedings instituted by the plaintiff to compel the inspection of books and papers were a provisional remedy as defined by this court in the cases cited." Neither Noonan v. Orton, 28 Wis. 386, nor the Ellinger case, 125 Wis. 643, 104 N.W. 811, were overruled, or even limited, by Phipps v. Wisconsin Cent. Ry. Co.130 Wis. 279, 110 N.W. 207. The order there held not appealable was not one for discovery in the ordinary sense. Adverse witnesses were being examined under the Wisconsin statute. Their attendance was compelled by a subpoena duces tecum. The witnesses declined to produce the documents they were subpoenaed to produce. They were directed to obey the subpoena by the commissioner before whom the testimony was being taken. The matter was then certified by him to the court, which upon motion made an order commanding the witnesses to comply with the subpoena. It was from that order that the appeal was taken, and which was held not appealable. The case, therefore, is distinguishable from Noonan v. Orton, 28 Wis. 386, and Ellinger v. Equitable L. A. Society, 125 Wis. 643, 104 N.W. 811, and in no wise diminishes their ruling force.
To say that under our present procedure such an order is interlocutory merely (see State ex rel. Seattle G. C. Co. v. Superior Court, 56 Wash. 649, 106 P. 150, 28 L.R.A. (N.S.) 516) does not touch the question whether it grants or denies a provisional remedy. I see no escape from holding that it is of that nature, and so appealable under the explicit provision of our statute. In that view, we need not consider whether it is also one involving a substantial right and so appealable on that ground alone. It was so held in Thompson v. Erie Ry. Co. 9 Abb. Pr. (N.S.) 212, and La Farge v. La Farge F. Ins. Co. 14 How. Pr. 26. The dictum (it was nothing more) in Harris v. Richardson, 92 Minn. 353, 100 N.W. 92, in so far as it runs contrary to the views above expressed, seems to me not a correct statement of the law. Hence I dissent. *Page 636